Name: Act of the Management Board of Europol of 29 November 2006 modifying the list of Europol posts in Appendix 1 of the Europol Staff Regulations
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  European construction;  personnel management and staff remuneration
 Date Published: 2007-01-13

 13.1.2007 EN Official Journal of the European Union L 8/66 ACT OF THE MANAGEMENT BOARD OF EUROPOL of 29 November 2006 modifying the list of Europol posts in Appendix 1 of the Europol Staff Regulations (2007/32/EC) THE MANAGEMENT BOARD, Having regard to the Council Act of 3 December 1998 laying down the Staff Regulations applicable to Europol employees (1) (hereinafter referred to as Staff Regulations), and in particular Appendix 1 thereof, Whereas it is for the Management Board, acting unanimously, to modify the list of Europol posts as set out in Appendix 1 of the Staff Regulations, HAS ADOPTED THE FOLLOWING DECISION: Article 1 The first paragraph of Appendix 1 of the Europol Staff Regulations is replaced by the following: APPENDIX 1 Europol posts 1. Subject to paragraph 3, the following posts shall in particular be Europol posts: Director Deputy Directors Assistant Directors Financial Controller Secretary of the Management Board Head of Unit Directorate support/Secretariat of the Corporate Governance Department Analysis Specialised law enforcement areas Secretariat of the Serious Crime Department Human resources Corporate communications/Public relations Security Head of Unit Finance Legal affairs Procurement Specialised areas of Information Management and Technology Secretariat of the Information Management and Technology Department General services Information integrity Assistant Financial Controller(s) First officers Specialised law enforcement areas Secretariat of the Serious Crime Department Analysis Human resources  recruitment Corporate communications/Public relations Corporate standards and integrity First officers Management Board Secretariat Specialised areas of Information Management and Technology Secretariat of the Information Management and Technology Department Information integrity Directorate support/Secretariat of the Corporate Governance Department Corporate communications/Public relations Legal affairs Procurement Finance Human resources  specialised areas of Human Resources Management [Security] (2) General services Translator Second officers Specialised law enforcement areas Secretariat of the Serious Crime Department Analysis Second officers Financial Controllers Office Management Board Secretariat Specialised areas of Information Management and Technology Secretariat of the Information Management and Technology Department Information integrity Directorate support/Secretariat of the Corporate Governance Department Legal affairs Human resources Finance Procurement Corporate communications/Public relations [Security] (2) General services Translator Directorate assistants Assistants to the Director and to the Deputy Directors Assistants Administrative assistants (all relevant departments and units) Administrative assistants for the Financial Controllers Office and for the Management Board Secretariat Technical assistants (3) * Temporary assistants (4) Assistants Analytical assistants Other personnel Specialised drivers * Drivers * [Security officers] (2) * Operators * Qualified worker * This list can be modified by unanimous decision of the Management Board (5). Article 2 This decision shall be published in the Official Journal of the European Union and shall enter into force on the day after its publication. Done at The Hague, 29 November 2006. Kari RANTAMA Chairman of the Management Board (1) OJ C 26, 30.1.1999, p. 23. Act as last amended by the Council Act of 4 December 2006 (OJ C 311, 19.12.2006, p. 1). (2) Security personnel will continue to be paid according to local conditions for as long as this category is paid for predominantly by the Government of the Netherlands. To indicate this, these posts have been put in square brackets. (3) Explanatory note: In accordance with paragraph 5 of Appendix 1 to the Staff Regulations, all posts marked with an asterisk shall be regarded as posts to be filled by local staff as mentioned in Article 3 of the Staff Regulations. (4) Contract for a maximum of one year (temporary post to meet an urgent, exceptional and unforeseen need for staff within the limits of the Europol budget, in accordance with the Europol Establishment Plan). These posts should in principle be restricted to cases in which the normal recruitment procedure failed or in which recruited staff is absent due to long term illness. (5) Paragraph replaced with the Council Act of 15 March 2001 (OJ C 112, 12.4.2001, p. 1).